Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  1 , 2 and 4-7 are objected to because of the following informalities:  "the other wall surface" (line 7) lacks antecedent basis. The phrase does not specify which side of the quartz crucible wall. Does this pertain to the opposite side wall or any other particular side of the wall?  
Regarding claims 2, 4, 5, 6, and 7, the claims are directed towards a method. Method claims should be claimed using active method steps. In claim 2, line 2, “is turned” should be changed to –is turning--. In claim 4, line 2, “is used” should be changed to –is using--. In claim 5, lines 3 and 4, “is dispose” should be changed to –is disposing--. In claims 6 and 7, lines 3 and 4, “is measured” should be changed to –is measuring--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "turning mechanism turning a single detector along the circle" in claim 13, “a light projection position changing means” and “a light reception position changing means” in claim 17, “a crucible rotation mechanism rotating the quartz crucible” in claim 18, and “a line generator converting the laser beam output” in claim 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.   	Claims 4, 21, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim limitation “a line generator converting the laser beam output” (line 5 in claim 21) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only refers to it as 21c.It does not disclose its internal parts. Therefore, claim 21 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim 22 is rejected due to its dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
9.       	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 3, 5, 6, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko, K. et al. JP 2000146533 A (hereinafter Kazuhiko) in view of Tomoko, K. et al. JP 09210848 A (hereinafter Tomoko).
Regarding claim 1, Kazuhiko teaches a method of measuring transmittance of a quartz crucible (see Fig. 1 in Kazuhiko), comprising: emitting a parallel light (this refers to “The light emitted from the light source by the lens 3 becomes parallel light” in paragraph [0025] lines 12-13 in Kazuhiko ) from a light source (see Fig. 1, item number 2 corresponds to the light source, in Kazuhiko) disposed on a side of one wall surface (See Fig. 1, item A in Kazuhiko. The light from the light source hits the wall surface.)  of a quartz crucible (see Fig. 1, item number 1 corresponds to the quartz crucible, in Kazuhiko) toward a predetermined measurement point (See Fig. 1, item A in Kazuhiko. Item A corresponds to the predetermined measurement point.) on the quartz crucible; measuring reception levels of light (This refers to “the light intensity is detected by a photomultiplier tube 6” in the Abstract lines 4-5 in Kazuhiko. Reception levels corresponds to the intensity.) transmitted through the quartz crucible (See Fig. 1, item A in Kazuhiko. The light from the light source transmitted through the quartz crucible.) by a detector (see Fig. 1, item number 6 corresponds to the detector, in Kazuhiko). The detector also calculates the transmittance (This refers to “the transmittance of the light-transmitting member based on the light intensity detected by the photodetector” in paragraph [0014] lines 5-7 in Kazuhiko.).
Kazuhiko is silent with respect to measuring the reception levels of light at a plurality of positions by disposing a detector at the plurality of positions on a circle centered around an exit point of the parallel light on the other wall surface of the quartz crucible and calculating a 
Tomoko, from the same field of endeavor as Kazuhiko, teaches measuring the reception levels of light (this refers to “the transmitted and scattered light of the sample is introduced into the detector after averaging the intensity” in paragraph [0003] lines 3-5 in Tomoko) at a plurality of positions by disposing a detector (See item 4 Fig. 6, which is the detector, in Tomoko. The two arrows in item 4 indicates the detector can moved in a plurality of positions.) at the plurality of positions on a circle centered around an exit point of the parallel light (See item L Fig. 6, which is the detector, in Tomoko. Item L represents the circle centered around an exit point of the parallel light.) on the other wall surface (See Fig. 6 in Tomoko. The measurement is performed on the other wall of the glass sample.) of the quartz crucible (this refers to “a clouded glass plate” in paragraph [0003] line 1 in Tomoko) and calculating a transmittance of the quartz crucible (this refers to “From FIG. 2, the transmittances of the brown frosted glass and the colorless frosted glass are greatly different, and the colorless frosted glass has a transmittance of 350 to 70.”  in paragraph [0026] lines 1-3 in Tomoko) at the predetermined measurement point (see Fig. 6 item L, which is the predetermined measurement point, in Tomoko) based on a plurality of the reception levels (see paragraph [0003] lines 3-5 in Tomoko) of the transmitted light measured at the plurality of positions (see Fig. 6 in Tomoko).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tomoko to Kazuhiko to measure the reception levels of light at a plurality of positions by disposing a detector at the Using the appropriate diameter of the sphere, the detector can measure the transmittance with high accuracy.).
	Regarding claim 12, Kazuhiko teaches a transmittance measurement apparatus for a quartz crucible (see Fig. 1 in Kazuhiko) comprising: a light source (see Fig. 1, item number 2 corresponds to the light source, in Kazuhiko) disposed on a side of one wall surface of a quartz crucible (See Fig. 1, item A in Kazuhiko. The light from the light source hits the wall surface.) and configured to emit a parallel light (this refers to “The light emitted from the light source by the lens 3 becomes parallel light” in paragraph [0025] lines 12-13 in Kazuhiko) toward a predetermined measurement point (See Fig. 1, item A in Kazuhiko. Item A corresponds to the predetermined measurement point.) on the quartz crucible (see Fig. 1, item number 1 corresponds to the quartz crucible, in Kazuhiko); at least one detector (see Fig. 1, item number 6 corresponds to the detector, in Kazuhiko) disposed at the other wall surface side of the quartz crucible (From Fig. 1 the detector is disposed on the opposite side of the quartz crucible.) and configured to receive light transmitted through the quartz crucible (See Fig. 1, item A in Kazuhiko. The light from the light source transmitted through the quartz crucible and received by the detector.); and a transmittance calculator (this refers to the “transmittance calculator 7a” in paragraph [0027] lines 10-11 in Kazuhiko) configured to calculate the transmittance (this “calculates the transmittance” in paragraph [0027] lines 10-11 in Kazuhiko) of the quartz crucible based on reception levels (this refers to the “based on the input light intensity” in paragraph [0027] lines 10-11 in Kazuhiko) of the transmitted light measured by the detector(this refers to “the light intensity detected by the photomultiplier tube 6” in paragraph [0027] lines 8-9 in Kazuhiko ). 
Kazuhiko is silent with respect to the detector measures the reception levels of the light transmitted through the quartz crucible at a plurality of positions on a circle centered around an exit point of the parallel light on the other wall surface and the transmittance calculator calculates the transmittance of the quartz crucible at the predetermined measurement point based on a plurality of reception levels of the transmitted light measured at the plurality of positions.
Tomoko, from the same field of endeavor as Kazuhiko, teaches the detector (See item 4 Fig. 6, which is the detector, in Tomoko.) measures the reception levels of the light (see paragraph [0003] lines 3-5 in Tomoko) transmitted through the quartz crucible(this refers to “a clouded glass plate” in paragraph [0003] line 1 in Tomoko)  at a plurality of positions on a circle centered around an exit point of the parallel light on the other wall surface (See Fig. 6 in Tomoko. The arrows in the detector in Fig. 6 indicates the detector measures the transmittance at a plurality of positions with respect to L.) and the transmittance calculator (See paragraph [0027] lines 10-11 in Kazuhiko. Kazuhiko teaches this limitation.) calculates the transmittance of the quartz crucible (See paragraph [0027] lines 10-11 in Kazuhiko. Kazuhiko teaches this limitation.) at the predetermined measurement point (See Fig. 6 in Tomoko. L is the predetermined measurement point) based on a plurality of reception levels of the transmitted In Fig. 6 the arrows in the detector indicates the detector is measuring the intensity at a plurality of positions with respect to L). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Toshiaki to Kazuhiko to have  the detector measures the reception levels of the light transmitted through the quartz crucible at a plurality of positions on a circle centered around an exit point of the parallel light on the other wall surface and the transmittance calculator calculates the transmittance of the quartz crucible at the predetermined measurement point based on a plurality of reception levels of the transmitted light measured at the plurality of positions for the purpose of optimizing the accuracy of the intensity and transmittance.
Regarding claim 2, Kazuhiko is silent with respect to the detector is turned along the circle to position the detector at the plurality of positions.
	Tomoko, from the same field of endeavor as Kazuhiko, teaches the detector to turn along the circle to position the detector at the plurality of positions (See item 4, which corresponds to the detector in Fig. 6 Tomoko. The arrows in item 4 indicate the detector can move at a plurality of positions with respect to L.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tomoko to Kazuhiko to have the detector to turn along the circle at the plurality of positions for the purpose of optimizing the accuracy of the intensity and transmittance.
Regarding claims 3 and 14, Kazuhiko teaches the method of measuring transmittance according to claims 2 and 13, but silent with respect to the maximum turning angle of the detector with respect to a light axis of the parallel light is 450 or more.
	Tomoko, from the same field of endeavor as Kazuhiko, teaches the maximum turning angle of the detector with respect to a light axis of the parallel light is 450 or more (this refers to “the integrating sphere 2 can collect the transmitted scattered light L 1 of the sample 1 over all angles.” in paragraph [0020] lines 3-4 in Tomoko).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tomoko to Kazuhiko to have the maximum turning angle of the detector with respect to a light axis of the parallel light at 450 or more for the purpose of optimizing the accuracy of the intensity and transmittance.
Regarding claim 13, Kazuhiko is silent with respect to the detector having a turning mechanism.
Tomoko, from the same field of endeavor as Kazuhiko, teaches the detector having a turning mechanism (this refers to “integrating sphere 2” in paragraph [0015] line 3 and Fig. 1 item 2, which corresponds to the integrating sphere, and 4, which corresponds to the detector, in Toshiaki. The integrating sphere allows the detector to turn.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tomoko to Kazuhiko to have the detector a turning mechanism for the purpose of optimizing the accuracy of the intensity and transmittance.
Regarding claims 5 and 16, Kazuhiko teaches the method of measuring transmittance according to claims 1 and 12. Further, Kazuhiko teaches the light source (this refers to “light source 2” in paragraph [0056] line 5 in Kazuhiko) is dispose (this refers to “disposed” in paragraph [0056] line 5 in Kazuhiko) outside the quartz crucible (this refers to “outer peripheral side” in paragraph [0056] line 5 in Kazuhiko), the detector (this refers to “the photomultiplier tube 6 is disposed on the inner peripheral side” in paragraph [0056] lines 5-6 in Kazuhiko) is dispose (this refers to “disposed” in paragraph [0056] line 6 in Kazuhiko) inside the quartz crucible (this refers to “the inner peripheral side” in paragraph [0056] lines 6 in Kazuhiko), and the transmittance (This refers to “the same effect can be obtained”. The transmittance would be the same if the detector and light source interchanged location.) of the quartz crucible is measured in a nondestructive manner (this refers to “the thickness of each layer can be calculated non-destructively and easily” in paragraph [0059] lines 3-4 in Kazuhiko) by receiving the parallel light (This refers to “the same effect can be obtained”. The light would still be parallel if the detector and light source interchanged location.) emitted from the light source toward the quartz crucible using the detector.
Regarding claim 6, Kazuhiko teaches measuring the transmittance at a plurality of measurement points different in position in the vertical direction of the quartz crucible is measured by moving the positions (this refers to “follows the surface of the quartz crucible to be measured” in paragraph [0057] in line 3 in Kazuhiko) of the light source (The light source is attached to an arm moving together with the detector, see paragraph [0057] lines 2-3 in Kazuhiko.) and detector (The detector is attached to an arm moving together with the light source, see paragraph [0057] lines 2-3 in Kazuhiko.) in the vertical direction  along the wall From Fig. 1, the detector and light source are in vertical direction with respect to the surface of the quartz crucible.).
Regarding claim 17, Kazuhiko teaches a light projection position changing means (this refers to the “arm” in paragraph [0057] line 2 in Kazuhiko) vertically moving the light source along the one wall surface of the quartz crucible (This refers to the “the arm follows the surface of the quartz crucible to be measured” in paragraph [0057] line 3 in Kazuhiko. From Fig. 1 in Kazuhiko, the light source is in vertical direction with respect to the surface of the quartz crucible.) and a light reception position changing means (this refers to the “arm” in paragraph [0057] line 2 in Kazuhiko) vertically moving the detector along the other wall surface of the quartz crucible (This refers to the “the arm follows the surface of the quartz crucible to be measured” in paragraph [0057] line 3 in Kazuhiko. From Fig. 1 in Kazuhiko, the detector is in vertical direction with respect to the surface of the quartz crucible.).
14.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko and Tomoko as applied to 1 and 12 above, and in further view of Akasaka, T. et al. JP 2009300165 A (hereinafter Akasaka).
Regarding claim 4, Kazuhiko when modified by Tomoko teaches calculating the transmittance of the quartz crucible (see paragraph [0013] lines 4-5 in Kazuhiko) but is silent with respect to calculating the transmittance using plurality of detectors disposed at the plurality of positions. Regarding claim 15, Kazuhiko is silent with respect to the plurality of detectors.
Akasaka, from the same field of endeavor as Kazuhiko, teaches the use of plurality of detectors (See item 2, which is the detector in Fig. 1 in Akasaka. Each of those detecting units are individual detectors.) disposed at the plurality of positions (this refers to “a detector including a plurality of detection elements” and item 2, which is the detector in Fig. 1 in Akasaka. Each of those detecting units are individual detectors disposed at a plurality of positions). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akasaka to Kazuhiko to use plurality of detectors in order to optimize the measurement of the intensity and transmittance on the quartz crucible.
15.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko and Tomoko as applied to 1 and 12 above, and in further view of Toshiaki, S. et al. WO 2015099001 A1 (hereinafter Toshiaki).
Regarding claim 7, Kazuhiko when modified by Tomoko teaches measuring the transmittance (see paragraph [0013] lines 4-5 in Kazuhiko) but is silent with respect to measuring the transmittance at a plurality of measurement points different in position in the circumferential direction of the quartz crucible is measured by relatively moving the positions of the light source and detector with respect to the quartz crucible in the circumferential direction along the wall surface of the quartz crucible. Regarding claim 18, Kazuhiko is silent with respect to the use of crucible rotation mechanism. 
Toshiaki, from the same field of endeavor as Kazuhiko, teaches measuring the transmittance at a plurality of measurement points different in position in the circumferential direction of the quartz crucible (see item R Fig. 4 10B, which represents the circumferential direction of the quartz crucible in Toshiaki) is measured by relatively moving  the positions of From Fig. 4 10B, the light source, item 11a, is at rest relative to the moving crucible in Toshiaki) and detector (From Fig. 4 10B, the detector, item 14, is at rest relative to the moving crucible in Toshiaki) with respect to the quartz crucible (the crucible is rotating in Fig. 4 10B in Toshiaki) in the circumferential direction (see item R Fig. 4 10B) along the wall surface of the quartz crucible (see item 3 Fig. 4 10B) and teaches the use of crucible rotation mechanism (this refers to “a platform supporting the crucible has both rotation function” in column 9 paragraph 7 line 5 in Toshiaki).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Toshiaki to Kazuhiko to measure the transmittance at a plurality of measurement points different in position in the circumferential direction of the quartz crucible by relatively moving the positions of the light source and detector with respect to the quartz crucible in the circumferential direction along the wall surface of the quartz crucible and by using a crucible rotation mechanism to rotate the quartz crucible in order to maximize the measurement of the intensity and transmittance on the entire area of the quartz crucible nondestructively (see paragraph 24 line 6 in Toshiaki).
16.	Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko and Tomoko as applied to 1 and 12 above, and in further view of Park, K.  et al. CN 102539390 A (hereinafter Park).
Regarding claim 8, Kazuhiko when modified by Tomoko teaches parallel light (this refers to “The light emitted from the light source by the lens 3 becomes parallel light” in paragraph [0025] lines 12-13 in Kazuhiko) but is silent with respect to the light source is a laser and having an expanded beam diameter. Regarding claim 9, Kazuhiko is silent with respect to the Regarding claim 20, Kazuhiko is silent with respect to the expanded beam diameter of the laser beam is 5 mm or more. Regarding claim 19, Kazuhiko is silent with respect to the light source is a laser outputting a laser beam and having a beam expander expanding the laser beam.
Park, from the same field of endeavor as Kazuhiko, teaches the light source is a laser (this refers to “laser” in paragraph [0044] line 5 in Park), outputting a laser beam (The gray bold line is the output laser beam of the laser in Fig. 4 in Park), having an expanded beam diameter (this refers to “beam expander” in paragraph [0044] line 5 in Park) and the expanded beam diameter is 5 mm (this refers to “the patterned glass substrate is of 5 mm size after the beam expander expanding a laser beam two times” in paragraph [0044] lines 4-5 in Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Park to Kazuhiko to use a laser, outputting a laser beam, having an expanded beam diameter, and the expanded beam diameter is 5 mm for the purpose of optimizing the accuracy measurement of the intensity and transmittance of the quartz crucible (see paragraph [0037] lines 1-4 in Park).
17.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko and Tomoko as applied to 1 and 12 above, and in further view of Juvinall, J.  et al. WO 2005073699 A1 (hereinafter Juvinall).
Regarding claim 10, Kazuhiko when modified by Tomoko teaches parallel light (see paragraph [0025] lines 12-13 in Kazuhiko) but is silent with respect to a laser line light converted from a laser beam output from a laser light source. Regarding claim 21, Kazuhiko is 
Juvinall, from the same field of endeavor as Kazuhiko, discloses a laser line light converted from a laser beam output from a laser light source (this refers to “a line generator 68 for transforming the beam into a line.” in p. 9 paragraph 2 line 6 in Juvinall). Further, Juvinall discloses a laser light source outputting a laser beam (this refers to “Light source 50 is preferably a structured light source comprising a laser diode 64 for generating a light beam” in p. 9 paragraph 2 lines 4-5 and Fig. 2A in Juvinall) and having a line generator converting the laser beam output from the laser light source into a laser line light (this refers to “a line generator 68 for transforming the beam into a line.” in p. 9 paragraph 2 line 6 and Fig. 2A in Juvinall).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Juvinall to Kazuhiko to convert the laser beam into a laser line light using a line generator for the purpose of optimizing the measurement of the intensity and transmittance of the quartz crucible.
18.	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko, Tomoko, and Juvinall as applied to 10 and 21 above, and in further view of Mitsumasa, O. et al. JP 11183149 A (hereinafter Mitsumasa).
Regarding claims 11 and 22, Kazuhiko when modified by Tomoko and Juvinall is silent with respect to the spot length of the laser line light is 10 mm or more.
Mitsumasa, from the same field of endeavor as Kazuhiko, discloses the spot length of the laser line light is 10 mm (This refers to “the line generator lens 5 has a width of 14 to 20 μm The laser line light is 10 mm.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mitsumasa to Kazuhiko when modified by Juvinall to have the spot length of the laser line light 10 mm for the purpose of optimizing the precision and speed of the measurement of the transmittance of the quartz crucible (see paragraph [0009] lines 1-3 in Mitsumasa).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toshiaki, S. et al. JP 2016179940 A discloses an evaluation method of a silica glass crucible and a manufacturing method of a silicon single crystal. 
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                       



/TARIFUR R CHOWDHURY/             Supervisory Patent Examiner, Art Unit 2886